Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-9, 13-15, 17-20, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0222384 A1 to Futterer, U.S. Patent Application Publication No. US 2016/0379606 A1 to Kollin et al. (Kollin) and U.S. Patent Application Publication No. 2009/0095912 A1 to Slinger et al. (Slinger).
As to claim 1, Futterer discloses a near-eye display (NED) (HMD) (Par. 4) comprising: a spatial light modulator (SLM) (200) comprising a plurality of pixels for controlling at least one of amplitude, phase, or polarization of an optical beam impinging thereon (Par. 31), wherein the optical beam includes spatial beam components corresponding to individual pixels of the SLM (Figs. 2-4, Par. 31); and a replication element (410, 420) comprising a plurality of features configured to receive and split the spatial beam components into a plurality of sub-beams for propagation in a plurality of directions (Fig. 1b, Par. 190; see also Pars. 172-174), such that in operation, at least a first portion of the sub-beams split from different spatial beam components (Fig. 1b, Par. 190; see also Pars. 172-174) and propagating in a direction of the NED undergo optical interference to obtain an image of an object (Fig. 1b, Pars. 190, 274; see also Pars. 172-174). Futterer further discloses using multiple spatial light modulators simultaneously such that the three primary colors of red, green and blue can be represented simultaneously to create a compound volume of view simultaneously (Par. 274).
Futterer does not expressly disclose propagating in a direction of an eyebox of the NED.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin so as to ensure a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
Futterer does not expressly disclose the sub-beams for simultaneous propagation.
Slinger discloses imaging in a plurality of different directions simultaneously (Par. 18) and utilizing optical interference effects to control the intensity and/or phase of beams of light (Par. 83).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Slinger to control the intensity and/or phase of the beams of light as suggested by Slinger (Par. 83).
As to claim 3, Futterer discloses the replication element is disposed downstream of the SLM (Figs. 1b, 3 and Par. 190).
As to claim 8, Futterer as modified discloses the features of the replication element are configured to direct the sub-beams predominantly in a direction of the eyebox (Futterer’s Figs. 1b, 3, Par. 190; Kollin’s Fig. 2, Par. 26).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
 the plurality of directions comprise a substantially uniform distribution of directions (Figs. 1b-2, Par. 187, Kollin’s Par. 24).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
As to claim 13, Futterer discloses an optical waveguide (Par. 196), wherein the replication element is supported by the optical waveguide (Par. 196).
As to claim 14, Futterer does not expressly disclose the replication element is configured to increase etendue of the NED by up to eight times.
However, Kollin discloses a maximum redirection angle of the replication element is up to eight times larger than a maximum beam deviation angle of the SLM (Kollin’s Fig. 2, Pars. 26-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin to try with a reasonable expectation of success so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
As to claim 15, Futterer as modified discloses a maximum redirection angle of the replication element is up to eight times larger than a maximum beam deviation angle of the SLM (Kollin’s Fig. 2, Pars. 26-27).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin to try with a reasonable expectation of success so to ensure a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
 a controller operably coupled to the SLM (Kollin’s Par. 27) and configured to adjust the at least one of amplitude, phase, or polarization of the first portion of the sub-beams to make the sub-beams of the first portion undergo optical interference to obtain the image of the object (Kollin’s Par. 27).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
As to claim 18, Futterer discloses in operation, the sub-beams undergo optical interference on a retina of a user's eye (Fig. 1b, Par. 190).
As to claim 25, see claims 1, 17 and 18.
As to claim 19, Futterer discloses an eye tracking system for determining at least one of eye position or eye orientation of the user's eye (Fig. 1b, Pars. 70-77), wherein the controller is configured to adjust the at least one of amplitude, phase, or polarization of the first portion of the sub-beams depending on the at least one of eye position or eye orientation determined by the eye tracking system (Fig. 1b, Pars. 70-77).
As to claim 26, see claim 19.
As to claim 20, Futterer discloses the controller is configured to adjust the SLM pixels to optimize the image of the object based upon a perceptual metric of the image- wherein the perceptual metric comprises at least one of: a range of spatial frequencies supported by a retina of a human eye for a portion of the image, perceptual importance of the object or a feature thereof, temporal consistency of the image, saliency of the object, or a range of lower image spatial frequencies supported by available degrees of freedom of the SLM (Par. 67).

As to claim 27, see claim 20.
As to claim 29, Futterer as modified discloses the optical beam comprises a time succession of color beams having different colors (Futterer’s Par. 233), wherein the controller is configured to adjust the at least one of the amplitude, phase, or polarization of at least the first portion of the sub- beams for each color beam (Futterer’s Par. 233, Kollin’s Par. 36), so as to cause the at least first portion of the sub-beams to undergo optical interference to obtain a corresponding color component of the image field of the object on the retina of the user's eye (Futterer’s Par. 233, Kollin’s Par. 36).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Kollin so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).

Claim 4, 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0222384 A1 to Futterer, U.S. Patent Application Publication No. US 2016/0379606 A1 to Kollin et al. (Kollin) and U.S. Patent Application Publication No. 2009/0095912 A1 to Slinger et al. (Slinger); in view of U.S. Patent Application Publication No.2017/0129272 A1 to Rich et al. (Rich).
As to claim 4, Futterer as modified discloses the replication element comprises a plurality of light-scattering features (Futterer’s 400) disposed across an aperture of the replication element (Futterer’s Pars. 67, 167, Kollin’s Pars. 24, 36).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of 
Futterer does not expressly disclose the light-scattering features are configured to send the sub-beams in pseudo- random directions.
Rich discloses the light-scattering features may be configured to send the beams in pseudo- random directions (Pars. 114-115, 123).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Rich to provide an improved view by breaking up the incident ray angle into many angles as suggested by Rich (Par. 115).
As to claim 6, see claim 4.  Futterer discloses the features of the replication element are configured to provide multiple overlapping copies of wavefront of the corresponding impinging spatial beam components for propagating at pseudo-random-angles (Futterer’s Fig. 1b, 3 and Par. 167, Rich’s Pars. 114-115, 123).  It would have been obvious to one of ordinary skill in the art to have modified Futterer with the teaching of Rich to provide an improved view by breaking up the incident ray angle into many angles as suggested by Rich (Par. 115).
As to claim 10, Futterer discloses the replication element (410, 420) comprises at least one of: a phase mask, an amplitude mask, a polarization mask, a refractive surface, a diffuser, a diffraction grating (Par. 214), a holographic grating, a metasurface, or a microlens array (Pars. 123).
As to claim 11, Futterer discloses the replication element comprises at least one of: a volume hologram (Futterer’s Pars. 62-63), a polarization-sensitive element, a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8-11, 13-15, 17-20, 23, 25-27 and 29 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Slinger as necessitated by amendments.  Please see above for full basis of rejection as taught by Futterer and Kollin in view of Slinger and Rich.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,359,630 B2 to Raval et al. teaches a display with spatial light modulators (SLM) including arrays of pixels in which the amplitude and relative phase of light entering each pixel is tuned to achieve the desired pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692